J-S09010-22



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JOSHUA BENSON                         :
                                       :
                   Appellant           :   No. 1076 EDA 2021

            Appeal from the PCRA Order Entered April 13, 2021
    In the Court of Common Pleas of Bucks County Criminal Division at
                     No(s): CP-09-CR-0007832-2013

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JOSHUA BENSON                         :
                                       :
                   Appellant           :   No. 1077 EDA 2021

            Appeal from the PCRA Order Entered April 13, 2021
    In the Court of Common Pleas of Bucks County Criminal Division at
                     No(s): CP-09-CR-0007833-2013

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JOSHUA BENSON                         :
                                       :
                   Appellant           :   No. 1078 EDA 2021

            Appeal from the PCRA Order Entered April 13, 2021
    In the Court of Common Pleas of Bucks County Criminal Division at
                     No(s): CP-09-CR-0007834-2013

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
J-S09010-22


                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 JOSHUA BENSON                          :
                                        :
                   Appellant            :   No. 1079 EDA 2021

            Appeal from the PCRA Order Entered April 13, 2021
    In the Court of Common Pleas of Bucks County Criminal Division at
                     No(s): CP-09-CR-0007968-2013

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 JOSHUA BENSON                          :
                                        :
                   Appellant            :   No. 1080 EDA 2021

            Appeal from the PCRA Order Entered April 13, 2021
    In the Court of Common Pleas of Bucks County Criminal Division at
                     No(s): CP-09-CR-0007969-2013

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 JOSHUA BENSON                          :
                                        :
                   Appellant            :   No. 1081 EDA 2021

            Appeal from the PCRA Order Entered April 13, 2021
    In the Court of Common Pleas of Bucks County Criminal Division at
                     No(s): CP-09-CR-0001877-2014

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :

                                  -2-
J-S09010-22


                                        :
 JOSHUA BENSON                          :
                                        :
                   Appellant            :   No. 1082 EDA 2021

            Appeal from the PCRA Order Entered April 13, 2021
    In the Court of Common Pleas of Bucks County Criminal Division at
                     No(s): CP-09-CR-0003264-2014

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 JOSHUA BENSON                          :
                                        :
                   Appellant            :   No. 1083 EDA 2021

            Appeal from the PCRA Order Entered April 13, 2021
    In the Court of Common Pleas of Bucks County Criminal Division at
                     No(s): CP-09-CR-0003265-2014

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 JOSHUA BENSON                          :
                                        :
                   Appellant            :   No. 1084 EDA 2021

            Appeal from the PCRA Order Entered April 13, 2021
    In the Court of Common Pleas of Bucks County Criminal Division at
                     No(s): CP-09-CR-0003266-2014

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 JOSHUA BENSON                          :
                                        :
                   Appellant            :   No. 1563 EDA 2021

                                  -3-
J-S09010-22



               Appeal from the PCRA Order Entered April 13, 2021
       In the Court of Common Pleas of Bucks County Criminal Division at
                        No(s): CP-09-CR-0001877-2014,
              CP-09-CR-0003264-2014, CP-09-CR-0003265-2014,
              CP-09-CR-0003266-2014, CP-09-CR-0007832-2013,
              CP-09-CR-0007833-2013, CP-09-CR-0007834-2013,
               CP-09-CR-0007968-2013, CP-09-CR-0007969-2013


BEFORE:      LAZARUS, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                               FILED JUNE 1, 2022

        Joshua Benson appeals from the order, entered in the Court of Common

Pleas of Bucks County, dismissing his petition filed pursuant to the Post-

Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-46.         After review, we

dismiss Benson’s appeal.

        This Court has previously adopted the trial court’s summary of the

underlying facts and, due to its length, we do not repeat it here.         See

Commonwealth v. Benson, 215 A.3d 668 (Pa. Super. filed Mar. 22, 2019)

(Table) (unpublished memorandum decision). Briefly, Benson was charged in

relation to multiple rape allegations and was subsequently interviewed by the

police. During his interviews, Benson admitted to various allegations of rape,

some of which are related to the above-captioned cases, all of which were

tried together before a jury.




____________________________________________


*   Former Justice specially assigned to the Superior Court.


                                           -4-
J-S09010-22



        After a five-day jury trial, the jury convicted Benson of three counts of

rape,1 two counts of involuntary deviate sexual intercourse,2 nine counts of

sexual assault,3 five counts of aggravated indecent assault without consent,4

five counts of indecent assault without consent,5 and one count of indecent

assault by forcible compulsion.6          The trial court conducted a sentencing

hearing and sentenced Benson to an aggregate term of 57½ to 115 years in

prison. After procedural history not relevant to the instant appeals, Benson

filed a nunc pro tunc motion for reconsideration of sentence, which the trial

court denied.

        Benson filed a timely direct appeal and this Court affirmed his judgment

of sentence.      Benson, supra.         Benson did not seek review before our

Supreme Court.

        On February 10, 2020, Benson filed the instant counseled PCRA petition,

his first. On August 24, 2020, counsel filed an amended PCRA petition. On

October 21, 2020, the PCRA court issued notice of its intent to dismiss

Benson’s petition pursuant to Pa.R.Crim.P. 907, and Benson filed a response.

____________________________________________


1   18 Pa.C.S.A. § 3121(a)(1).

2   Id. at § 3123(a)(1).

3   Id. at § 3124.1.

4   Id. at § 3125(a)(1).

5   Id. at § 3126(a)(1).

6   Id. at § 3126(a)(2).

                                           -5-
J-S09010-22



Subsequently, the trial court conducted an evidentiary hearing, after which,

on April 13, 2021, it dismissed Benson’s PCRA petition.

       On May 13, 2021, Benson filed a single timely notice of appeal, docketed

at 1563 EDA 2021, that included all of the above-captioned trial court docket

numbers. Benson filed a court-ordered Pa.R.A.P. 1925(b) concise statement

of errors complained of on appeal.             On May 24, 2021, Benson filed an

additional nine notices of appeal, one at each of the above-captioned dockets.

This Court sua sponte consolidated Benson’s appeals.

       Before addressing Benson’s claims on appeal, we must determine

whether we have jurisdiction over these appeals. On May 13, 2021, Benson

filed a single timely notice of appeal that included all of the above-captioned

dockets in violation of Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018).7

Subsequently, on May 24, 2021, Benson filed nine corrected,8 but untimely,

notices of appeal, one for each of the above-captioned dockets. This Court

issued ten rules to show cause as to why Benson’s appeals should not be

quashed.     In response, Benson conceded that his May 13, 2021, notice of

appeal violated Walker, but explained that the subsequent nine May 24,

2021, notices of appeal were meant to correct his Walker-violative appeal.

____________________________________________


7 In Walker, our Supreme Court, in interpreting Pa.R.A.P. 341, held that
where one order resolves issues on multiple lower court dockets “separate
notices of appeal must be filed.” Id.

8Docketed at, respectively, 1076 EDA 2021, 1077 EDA 2021, 1078 EDA 2021,
1079 EDA 2021, 1080 EDA 2021, 1081 EDA 2021, 1082 EDA 2021, 1083 EDA
2021, and 1084 EDA 2021.

                                           -6-
J-S09010-22



         Importantly, our Supreme Court has recently stated:

         Now that [Pa.R.A.P.] 902 is squarely before us, we take it on its
         terms, notwithstanding any effect its application here may have
         on the bright-line rule of Walker. In doing so, we conclude the
         relationship between Rule 341(a) and [Rule] 902 is clear. Rule
         341 requires that when a single order resolves issues arising on
         more than one docket, separate notices of appeal must be filed
         from that order at each docket; but, where a timely appeal is
         erroneously filed at only one docket, Rule 902 permits the
         appellate court, in its discretion[,] to allow correction of the error,
         where appropriate.

Commonwealth v. Young, 265 A.3d 462, 477-78 (Pa. 2021).

         Instantly, in light of Young, we need not remand for corrected notices

of appeal because Benson has already filed nine corrective appeals, which we

accept as timely under his original, timely-filed notice of appeal on May 13,

2021. See id.; Pa.R.A.P. 902. We now turn to Benson’s claims raised in his

brief:

         [1.] Did the PCRA [c]ourt err when it did not vacate [Benson]’s
         conviction and award a new trial[,] where trial counsel was
         ineffective for agreeing to have prejudicial photos of the
         complainants sent back to the jury during deliberations that had
         not been admitted by either party, only upon the suggestion of
         the [t]rial [c]ourt after the close of evidence, and trial counsel had
         no strategy for so agreeing?

         [2.] Did the PCRA [c]ourt err when it did not vacate [Benson]’s
         conviction and award a new trial where trial counsel was
         ineffective for failing to object to the testimony of Dr. Valliere[,]
         which exceeded the permissible scope of her testimony as allowed
         by statute, and trial counsel had no reasonable basis for failing to
         object to this testimony?

Brief for Appellant, at 4.




                                          -7-
J-S09010-22


      At the outset, we observe that Benson has failed to develop either of

these claims in his appellate brief. Benson’s entire argument section contains

only the standard of review and bald assertions that he has met the three

ineffective assistance of counsel prongs. See Pa.R.A.P. 2119(a) (appellant

must support argument with “such discussion and citation of authorities as

are deemed pertinent”); Commonwealth v. Johnson, 985 A.2d 915, 924

(Pa. 2009) (“[W]here an appellate brief . . . fails to develop the issue in any .

. . meaningful fashion capable of review, that claim is waived.”); id. at 925

(“It is not the role of this Court to formulate [an a]ppellant’s arguments for

him.”). Moreover, Benson’s brief provides, at best, a cursory review of the

factual and procedural history.     See Pa.R.A.P. 2117(a)(1), (4) (requiring

appellate briefs contain procedural and factual history). Thus, Benson’s brief

fails to comport with our appellate rules in a way that hampers our ability to

conduct meaningful appellate review and, accordingly, Benson has waived his

claims. See Johnson, supra; see also Pa.R.A.P. 2101 (if defects in brief are

substantial, appeal may be quashed or dismissed).

      Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/01/2022

                                      -8-
J-S09010-22




              -9-